DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JORGE HERMELO,
                            Appellant,

                                    v.

                         CARMEN HERMELO,
                             Appellee.

                              No. 4D19-639

                          [February 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Senior Judge; L.T. Case No.
FMCE 01-000766.

  Jorge Hermelo, Okeechobee, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.